Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered January 2, 1996, which granted defendant’s motion to confirm the report of the Special Referee recommending a downward modification of defendant’s maintenance and child support obligations, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of directing defendant-husband to pay monthly maintenance in the amount of $6,920, and monthly direct child support in the amount of $3,800, and otherwise affirmed, without costs.
The factual findings of the Special Referee, whose function it was to resolve disputed issues of fact and matters of credibility, are substantially supported by the record, and were thus properly confirmed (see, Golden v Golden, 228 AD2d 184; Freedman v Freedman, 211 AD2d 580). However, we find that the Referee’s reduction of both maintenance and child support payments by approximately 25% to be excessive and, accordingly, provide that those reductions be 20% of the original amounts. Concur—Rosenberger, J. P., Ellerin, Tom and Andrias, JJ.